Citation Nr: 9920825	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to assistance in acquiring specially adaptive 
housing, or a home adaptation grant.

2.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance or for adaptive equipment 
only.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a Report of Contact, VA Form 119, it was noted that on 
April 19, 1999, the veteran withdrew any request for a travel 
board personal hearing before a member of the Board; as was 
originally requested on his substantive appeal.  The veteran 
had a personal hearing before the RO.  

In a June 1999 statement, the representative raised the 
issues of entitlement to a separate evaluation for arthritis 
of the veteran's service-connected left knee in accordance 
with VAOPGCPREC 23-97, and entitlement to service connection 
for loss of use of the lower extremities secondary to the 
veteran's service-connected orthopedic disabilities.  
Inasmuch as these issues have not yet been addressed by the 
RO, they are referred back for indicated action.  It is noted 
that service connection for peripheral neuropathy has been 
denied as not resulting from exposure to herbicides.  A 
decision regarding peripheral neuropathy as secondary to the 
veteran's service-connected disabilities has not been 
rendered.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection is in effect for post-traumatic stress 
disorder, rated 50 percent disabling; left knee replacement, 
rated 30 percent disabling; lumbosacral strain, rated 20 
percent disabling; bilateral varicose veins, rated 10 percent 
disabling; and ingrown toenail, rated 0 percent disabling.  
The veteran is considered permanent and totally disabled due 
to his service-connected disabilities. 

3.  Service connected disability does not result in the loss 
of use of a lower extremity (foot) which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total service connected disability due to 
blindness in both eyes with 5/200 visual acuity or less, or 
that involves the anatomical loss or loss of use of both 
hands.

5.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.

6.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

7.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  38 U.S.C.A. §§ 2101(a), 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.809, 4.63 (1998).

2.  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(b), 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.809a, 4.63 (1998).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 
3902, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 
3.808, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  


Procedural History & Factual Background

Procedural history reveals that in a January 1995 rating 
decision, the RO denied entitlement to specially adaptive 
housing or for special home adaptation grant purposes.  The 
benefit was not established because the RO determined that 
the evidence did not indicate that the veteran had the loss 
of or loss of use of one lower extremity or other 
disabilities precluding locomotion, or blindness, so as to 
qualify for the benefit.  In February 1995, the veteran 
submitted a notice of disagreement and perfected an appeal.  

In December 1996, after listening to the veterans' testimony 
regarding the same, the Hearing Officer denied entitlement to 
specially adapted housing or special home adaptation grant.  
It was noted that the medical records and opinions stated 
generally referred to the veteran's nonservice connected 
severe peripheral neuropathy.  

In a December 1997 rating decision, the RO denied entitlement 
to automobile and adaptive equipment or adaptive equipment 
only.  The basis was that the evidence showed no evidence of 
any loss of the veteran's service connected left knee total 
replacement, or loss of use of the left foot.  The veteran 
was notified of this decision in December 1997.  In February 
1998, the RO notified the veteran of the prior denial and 
enclosed a copy of the denial letter that was sent to him in 
December 1997.  In March 1998, the veteran submitted a Notice 
of Disagreement, and he attached medical records in support 
of his claim.  In a January 1999 Statement of the Case, the 
RO indicated that the medical records submitted by the 
veteran showed a referral for hand controls and that the same 
had not been shown to be due to his service-connected 
conditions.  In March 1999, pursuant to the RO's request to 
have both issues certified for appeal at the same time, the 
veteran submitted a substantive appeal on the issue of 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only, and perfected an appeal therein.  

In June 1999, the representative asserted that the 
documentation of record shows that the veteran has severe 
peripheral neuropathy of the lower extremities which prevents 
him from driving and that he is unable to walk without the 
assistance of ambulatory aides.  Also that the veteran 
underwent driver training and was issued hand controls for 
his vehicles because of his lower extremity ailments.  It is 
the veteran's contention that his service connected varicose 
veins, lumbosacral strain, and left knee replacement 
disabilities, as orthopedic and neurological ailments, have 
resulted in the loss or permanent loss of use of his lower 
extremities.  The veteran contends that such loss meets the 
criteria under 38 C.F.R. §§ 3.808 and 3.809, and qualifies 
him for automobile and adaptive equipment allowances as well 
as the home adaptation grant.  

Turning to a summary of the relevant evidence, service 
connection is in effect for the disabilities of post-
traumatic stress disorder, rated 50 percent disabling; left 
knee replacement, rated 30 percent disabling; lumbosacral 
strain, rated 20 percent disabling; bilateral varicose veins, 
rated 10 percent disabling; and ingrown toenail, rated 0 
percent disabling.  As indicted in an August 1992 rating 
decision, the veteran is considered permanent and totally 
disabled due to service connected disabilities; as his 
disabilities were not expected to improve.  

The record shows that the veteran has been treated by VA and 
privately for his service connected disabilities and for 
other disabilities, such as peripheral neuropathy, which are 
not service connected.  Basically, the veteran underwent knee 
surgery, and upon a slow recovery was seen on numerous 
occasions in the neurology and rheumatology departments, 
until it was determined that his lower extremity pain was 
caused by peripheral neuropathy.  

Other and more specific information is as follows and in 
pertinent part.  In June 1988, the veteran was seen after he 
had an automobile accident.  He was driving at the time of 
the accident.  Notations were made regarding the left knee 
and foot.  The impression was motor vehicle accident, muscle 
spasm.  In February 1989, the veteran had a workers 
compensation injury, wherein he injured his back, and the 
diagnosis was lumbosacral strain.  During 1989 the veteran 
was seen for many rheumatology consultations, and the 
assessment was that there was no diagnosis, and that the pain 
in his feet sounded more like peripheral neuropathy.  In 
February1989, a knee brace was prescribed.  A November 1993 
VA treatment record revealed that the veteran had peripheral 
neuropathy of unknown etiology.  

A May 1994 treatment record revealed that the veteran's gait 
was limited secondary to low back pain and left lower 
extremity pain.  The veteran favored the right lower 
extremity.  The impression was sensory peripheral neuropathy.  
In June 1994, the veteran underwent neurological testing at 
the electromyography laboratory, to rule out polyneuropathy, 
and lumbosacral radiculopathy.  Regarding electromyography, 
the veteran refused concentric needle examination.  Summary 
of the nerve conduction studies revealed the right peroneal 
motor nerve response demonstrated a borderline F-wave latency 
but was otherwise normal.  The left ulnar motor, right sural 
and right median sensory nerve responses were normal.  In 
conclusion, it was noted that it was a normal study without 
electrophysiologic evidence of mono or polyneuropathy.  
Because of the veteran's refusal of needle examination, the 
possibility of lumbosacral radiculopathy could not be further 
investigated.  

At a December 1994 VA examination, the veteran was evaluated 
for his left knee, lumbosacral spine, varicose veins, and 
other service connected disorders.  Physical examination 
revealed that the veteran was cooperative.  He had an 
antalgic gait.  He ambulated with bilateral forearm-based 
Canadian crutches for his knee and his back.  His lumbosacral 
spine demonstrated exaggerated tenderness throughout the 
lumbosacral area.  There was attenuation of the lumbosacral 
lordosis.  Flexion was 40 degrees, 10 degrees of extension, 
10 degrees of right side bending, 10 degrees of left side 
bending, 10 degrees of right rotation, 10 degrees of left 
rotation, and he seemed to have a fair amount of pain with 
that range of motion.  Sitting straight leg raising was 
negative.  Neurovascular examination demonstrated 1+ pedal 
pulses, with normal toe and heel walking.  His patellar deep 
tendon reflexes were 2+ bilaterally, his left ankle deep 
tendon reflex was 1+.  There were no long-trace findings.  
The veteran denied any bowel or bladder dysfunction.  
Physical examination of the left knee showed no effusion.  He 
had scars that were well healed.  There was tenderness in the 
medial and lateral peripatellar area.  Range of motion was 
flexion to 90 degrees, and 5 degree flexion contracture of 
the knee.  The examiner noted that the knee appeared to be 
stable, and that the wounds at that time were well healed.  

Regarding varicose veins, the veteran reported that since 
1983 they had become progressively worse, and that they were 
painful.  Physical examination demonstrated a 2 millimeter 
times 6 centimeter varicose vein in the right lateral calf 
area, which appeared to be minimally tender, although he had 
exaggerated response to pain upon palpation, according to the 
examiner.  There was a one centimeter left lateral varicose 
vein on the lateral part of his thigh that was nontender, and 
had plexiform veins on both feet that were visible on the 
medial aspects of both ankles distal to the medial malleolus.  
These were nontender.  Examination was also done for the 
veteran's ingrown toenail disability.  

X-rays performed of the lumbosacral spine demonstrated mild 
disk space narrowing at the L4-L5 and L5-S1 interspace.  
There was a mild amount of facet hypertrophy, and there was 
no subluxation.  X-ray examination of the left knee 
demonstrated no evidence of any shrapnel.  He had both 
femoral and tibial components which appeared well placed and 
solidly fixed.  Examination diagnoses were degenerative joint 
disease, left knee, status post left total knee arthroplasty, 
infected, moderate severity, related to injury suffered in 
1969; spondylosis of the lumbosacral spine, moderate in 
severity, possibly related to injury suffered during tet 
offensive; bilateral ingrown toenails, mild, appeared 
resolved; and varicose veins, that appeared minimally 
symptomatic.  

VA outpatient treatment records from 1996 show treatment for 
peripheral neuropathy, etiology unknown.  In April 1996, it 
was noted that the veteran had leg weakness with peripheral 
neuropathy, most likely mononeuritis in the left lower 
extremity related to poor control of his diabetic condition.  
A July 1996 treatment record revealed a diagnosis of status 
post knee replacement, and peripheral neuropathy.  Private 
treatment records from 1996 show continuous treatment and 
therapy for peripheral neuropathy.  Additionally, one 
assessment in August 1996 was that the veteran had peripheral 
neuropathy severe exacerbation unresponsive to therapy. 

Summarizing briefly the most recent relevant clinical 
evidence of record, which is the most probative evidence to 
consider in analyzing the veteran's claim, see Francisco v. 
Brown, 7 Vet. App. 55 (1994), VA outpatient treatment records 
show that the veteran was seen on more than one occasion in 
May 1997 at the Rehabilitation Medicine Service.  In the 
reason for request, it was noted that the veteran had a 
history of peripheral neuropathy of the lower extremity.  
Upon examination in a May 18, 1997 record, it was noted that 
the veteran had a history of peripheral neuropathy, confirmed 
by nerve conduction studies and an electromyogram in April 
1996.  It was noted that the veteran was being treated by the 
VA neurology department, as well a private specialist.  The 
veteran reported that he had progressive pain for which he 
took medication.  The pain was described as intermittent and 
sharp.  The veteran reported that he was unable to walk 
unless he used forearm crutches.  It was noted that the 
veteran did not drive, and that he had not driven since 
December 1996.  The veteran also reported low back pain with 
radiation into the hip.  

Physical examination revealed that the veteran was well 
developed and that he complained of severe pain in the feet 
and low back.  There was a trace of edema in the feet, which 
were warm with palpable distal pulses.  There was decreased 
range of motion in the right shoulder, and decreased knee 
extension and left lower extremity.  There was a well healed 
surgical scar on the left knee, and tenderness to palpation.  
The examiner reported neurological results, with limitation 
caused by pain, and with sensory intact to the knees.  

The examiner's assessment was that the veteran had a history 
of peripheral neuropathy and lower back pain.  He recommended 
that the veteran receive treatment with neurology for 
peripheral neuropathy as the rehabilitation service had no 
further additional treatment to offer.  A follow-up 
examination at the musculoskeletal clinic was also 
recommended.  The veteran was scheduled for driver's training 
and to assess the need for hand controls given his severe 
neuropathy.  

On May 28, 1997, the veteran was seen again at the 
Rehabilitation Medicine Service.  He was verbally abusive 
when asked about his back and stated that he was about to 
burst, as he sat with a clenching fist.  The veteran ended up 
being cooperative for the examination.  It was noted that the 
veteran was able to transfer from the wheelchair to the 
examination table and take his shoes and socks off without 
pain.  Motor reflexes were noted to be limited by pain.  It 
was noted that there was no muscle atrophy, and that size was 
symmetric on both lower extremities.  Upper extremity 
strength was limited by back pain with exertion.  There was 
decreased flexibility.  The veteran was able to get up from 
the lying position to sitting and transfer back to the 
wheelchair.  The veteran stated that he could not walk for he 
examiner that day.  

The assessment was mechanical low back pain though difficult 
to get full examination of the veteran that day; decondition; 
anxiety, anger, and depression; chronic pain syndrome with 
increased pain behavior and dependency; and peripheral 
neuropathy.  The examiner stated that he would refer the 
veteran for a driving evaluation for hand control to allow 
him more mobility because at that time he was homebound.  The 
veteran agreed with this.  It was noted that reassessment of 
some type of modifications would be made.  Various forms of 
exercise were recommended.   


Assistance in Acquiring Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Applying the pertinent legal criteria to the facts and 
contentions summarized above, while the Board does not 
dispute the severe nature of the service connected 
disabilities, as is reflected by the ratings currently 
assigned for these disabilities, it is not shown that the 
service-connected disabilities "preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair."  As 
support for this conclusion, it is noted that findings of the 
May 1997 VA examinations summarized above do not reflect such 
severe disability in the lower extremities as to lead to the 
conclusion that the veteran is not capable of walking, and 
such a conclusion has not been rendered by a VA physician.  
The veteran chose not to walk for the physician when asked, 
and he was able to ambulate from his wheelchair to the 
examination table and back.  He apparently needs crutches for 
assistance with walking, however, it is noted in this regard 
that the reason the veteran has lower extremity pain and 
difficulty is because he has peripheral neuropathy of unknown 
etiology.  Additionally, the veteran's left knee disability 
and back disability do not seem, by the evidence of record, 
to be the cause of his neurological deficit; it again being 
the nonservice-connected peripheral neuropathy ailment.  The 
objective evidence of record also does not indicate that 
there is ankylosis, shortening of an extremity, or foot drop 
caused by a service- connected disability as would be 
required to warrant a finding off "loss of use" under 38 
C.F.R. § 4.63, nor has it been contended or shown that the 
veteran is blind in either eye.  Thus, the Board finds that 
an allowance of the veteran's claim under the provisions of 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b) is not warranted.

The Board does not doubt that because of the vascular 
problems the veteran may only be able to walk short distances 
without the onset of severe pain.  In that regard the Board 
has considered the volumes of treatment records filling the 
veteran's claims folder.  The fact that because of the 
neuropathy and other nonservice-connected problems the 
veteran is given appliances such as a knee brace and 
wheelchairs to assist in getting around, does not mean that 
he otherwise meets the legal or factual criteria for a 
finding that he has lost the use of a foot.  The Board has 
considered the complaints of pain, in accordance with the 
provisions of 38 C.F.R. § 4.40 et. seq., but these complaints 
are contemplated in the veteran's permanent and total 
disability rating based on his service-connected 
disabilities. 

In making the above determination, the Board has considered 
all of the evidence of record, including the veteran's 
contentions and assertions, and the well documented clinical 
evidence in this case.  Essentially, the recent objective 
clinical evidence of record confirms the fact that the 
nonservice-connected peripheral neuropathy disability results 
in considerable functional impairment.  However, that does 
not corroborate the claimed "loss of use" of a lower 
extremity, nor are the contentions with regard to the claimed 
dependence on others and use of crutches and a wheelchair 
sufficient to establish such "loss of use" given the 
objective clinical evidence in this case.  Also, prior 
medical evidence does not show that the veteran's orthopedic 
disabilities of the left leg and the spine, or the other 
service connected disabilities such as varicose veins have 
given rise to loss of use.  In short, as the criteria of 38 
U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) are controlling, 
and the preponderance of the evidence is against the claim 
for specially adapted housing benefits. 



Assistance in Acquiring a Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with applicable service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands in acquiring such 
adaptations to such veteran's residence as are determined by 
the VA Secretary to be reasonably necessary because of such 
disability or in acquiring a residence already adapted with 
special features determined by the VA Secretary to be 
reasonably necessary for the veteran because of such 
disability.  This assistance will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809(a) (1998).

As noted above, no allegations with regard to blindness have 
been made, nor does the evidence demonstrate blindness in 
either eye. With respect to the "loss of use" of both 
hands, neither the veteran nor his representative have 
contended that there is loss of use of a hand due to a 
service-connected disability.  The assertion is that the 
veteran now needs hand controls to operate driving equipment.  
Thus, the Board finds that the preponderance of the evidence 
is against this portion of the claim as well.  Benefits under 
the provisions of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
are not established.


Automobile or other Conveyance and/or Adaptive Equipment for 
an Automobile

A certification of eligibility of financial assistance in the 
purchase of an automobile or other conveyance is provided in 
cases where the veteran is entitled to compensation for a 
service-connected disability which results in either (1) loss 
or permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; (3) the permanent 
impairment of vision of both eyes with the following status: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity or more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye; or (4) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808 (1998).

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808. Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. 
§ 3901.

Turning to an analysis of the veteran's claim, the objective 
clinical evidence of record does not include any clinical 
findings from which it could reasonably be concluded that the 
veteran's service-connected disorders result in any of the 
examples or criteria listed under 38 C.F.R. §§ 3.350 or 3.808 
such as "complete paralysis of the external popliteal nerve 
and consequent foot drop," or "ankylosis or shortening of a 
lower extremity."  As noted above, there is nothing of 
record to suggest that the disability picture associated with 
the veteran's service-connected disorders equates with the 
severe level of disability required for a finding of "loss 
of use" of either lower extremity.  Also as noted above, it 
has not been contended that the service-connected disability 
results in the loss of use of a hand.  The contention, again, 
is that the veteran must now use hand controls to drive.  

While the Board has carefully considered the contentions 
submitted by and on behalf of the veteran, the controlling 
factor in the denial of the veteran's claim is the lack of 
any clinical evidence showing that service- connected 
disability results in "loss of use" of an extremity.  Most 
probative in this regard is the "negative" clinical 
evidence from the May 1997 VA rehabilitation services 
examinations discussed previously.  As the governing 
pertinent provisions of 38 U.S.C.A. §§ 3901, 3902 and 38 
C.F.R. §§ 3.350, 3.808, 4.63 require a showing of such "loss 
of use" due to a service-connected disability, the claim 
must be denied.  The governing criteria are specific as to 
what is needed for entitlement to this benefit, and the Board 
is bound by that criteria.  38 U.S.C.A. § 7104.


ORDER

Entitlement to financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant 
is denied.

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


